I respectfully dissent. The majority holds that R.C. 2953.53(D)(1) mandates that a trial court unseal a defendant's sealed record, simply because the defendant requests it to do so. However, the unambiguous language of R.C. 2953.53(D)(1) gives the court the discretion to determine whether sealed records may be unsealed upon such a request. Therefore, because the trial court did not abuse its discretion when it denied appellants' motion to unseal the records, I would affirm the decision of the lower court.
The trial court's decision to unseal an official record is a matter of judicial discretion.  Accordingly, the standard of review in this case is whether the trial court abused its discretion in denying appellants' motion.  An abuse of discretion is more than an error of judgment, but instead demonstrates "perversity of will, passion, prejudice, partiality, or moral delinquency."  Pons v. Ohio State Med. Bd. (1993),66 Ohio St. 3d 619,  621.  When applying the abuse of discretion standard, an appellate court may not substitute its judgment for that of the trial court.  Id. *Page 724
Pursuant to R.C. 1.42, words and phrases utilized in Ohio statutes areto be construed "according to the rules of grammar and common usage."R.C. 1.42.  Plain and unambiguous language may not be ignored, regardlessof the policy implications.  State v. Rowe (1997), 118 Ohio App. 3d 121,125, citing Pike-Delta-York Local School Dist. Bd. of Edn. v. FultonCty. Budget Comm. (1975), 41 Ohio St. 2d 147, 156.  The general rule ofstatutory construction provides that the word "may" should be construedas "optional, permissive, or discretionary," while the word "shall"should be construed as "mandatory."  Dorrian v. Scioto Conserv. Dist.(1971), 27 Ohio St. 2d 102, 107.
R.C. 2953.53(D) states as follows:
  Upon receiving a copy of an order to seal official records pursuant to division (A) or (B) of this section * * * a public office or agency shall comply with the order and, if applicable, with the provisions of [R.C.  2953.54], except that it may maintain a record of the case that is the subject of the order if the record is maintained for the purpose of compiling statistical data only and does not contain any reference to the person who is the subject of the case and the order.
  A public office or agency also may maintain an index of sealed official records * * * access to which may not be afforded to any person other than the person who has custody of the sealed official records.  The sealed official records to which such an index pertains shall not be available to any person, except that the official records of a case that have been sealed may be made available to the following persons for the following purposes:
  (1)  To the person who is the subject of the records upon written application, and to any other person named in the application, for any purpose;
  (2)  To a law enforcement officer who was involved in the case, for use in the officer's defense of a civil action arising out of the officer's involvement in that case;
  (3)  To a prosecuting attorney or his assistants to determine a defendant's eligibility to enter a pretrial diversion program established pursuant to [R.C. 2935.36].
(Emphasis added.)
The language used by the General Assembly in drafting the statute is straightforward and unambiguous.  The statute sets forth the parties and respective conditions necessary to have an official record unsealed. Assuming those procedures are followed, the trial court is granted the ultimate discretion to determine whether an order unsealing the record would be appropriate.  This is made clear through the language chosen by the legislature: "the official records of a case that have been sealedmay be made available to the following persons for the *Page 725 
following purposes[.]" Thus, the grant of statutory discretion demonstrates that no per se right exists to have court records unsealed.  The conclusion that the trial court retains discretion in granting relief when the conditions set forth in the statute have been met, are further evidenced by the General Assembly's use of the words "may" and "shall" within the statute.
Absent evidence to the contrary, an appellate court must presume the regularity of the trial court's proceedings and judgment. Wells v. SpiritFabricating, Ltd. (1996), 113 Ohio App. 3d 282,  288-289.  The record before us contains the trial court order denying the motion to unseal the records.  Inasmuch as there was no request for findings of fact and conclusions of law, we are unable to fully determine the basis of the trial court's decision.  Thus, this court must presume regularity of the lower court's order denying appellants' motion to unseal the record. Accordingly, I would affirm the decision of the trial court.